 


109 HR 1429 IH: To provide for the conveyance of certain real property by the Administrator of General Services.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1429 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Pryce of Ohio (for herself, Ms. Ros-Lehtinen, Mrs. Miller of Michigan, Mrs. Blackburn, Ms. Ginny Brown-Waite of Florida, Mrs. Capito, Ms. Harris, Mrs. Johnson of Connecticut, Mr. LaTourette, Mrs. Myrick, Mrs. Bono, Mrs. Kelly, Ms. Foxx, Mrs. Drake, Ms. Hart, Mr. Dent, Mrs. Maloney, Ms. McCollum of Minnesota, Ms. Hooley, Ms. Slaughter, Mrs. Davis of California, Ms. Eshoo, Ms. Kilpatrick of Michigan, Ms. Kaptur, Mrs. Capps, Ms. Baldwin, Ms. Carson, Ms. DeLauro, Ms. Zoe Lofgren of California, Ms. Jackson-Lee of Texas, Mrs. Jones of Ohio, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the conveyance of certain real property by the Administrator of General Services. 
 
 
1.DefinitionIn this Act, the term Pavilion Annex means the building (and immediate surroundings, including any land unoccupied as of the date of enactment of this Act) in Washington, District of Columbia, that is— 
(1)known as the Pavilion Annex; 
(2)adjacent to the Old Post Office Building; 
(3)located on Pennsylvania Avenue, N.W., to the east of 11th Street, N.W.; and 
(4)located on land bounded on three sides by the Internal Revenue Service buildings. 
2.Conveyance of land 
(a)Conveyance requiredThe Administrator of General Services shall convey, without consideration, to a nonprofit, nonpartisan educational institution incorporated in the District of Columbia in 1996 for the purpose of establishing a women’s history museum, all right, title, and interest of the United States in and to a parcel of Federal real property, including improvements thereon, known as the Pavilion Annex. After such conveyance, the property may be used and occupied only by the museum. 
(b)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Administrator. The cost of the survey shall be borne by the museum. 
(c)Reversionary interestDuring the 20-year period beginning on the date the Administrator makes the conveyance under subsection (a), if the Administrator determines that the conveyed property is not being used and occupied in accordance with such subsection, all right, title, and interest in and to the property, including any improvements thereon, shall revert to the United States. Upon reversion, the United States shall immediately proceed to a public sale of the property. 
(d)Additional terms and conditions 
(1)The property shall not be used for commercial purposes. 
(2)The Administrator may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Administrator considers appropriate to protect the interests of the United States. 
 
